—Order unanimously affirmed with costs. Memorandum: Defendant contends that Supreme Court erred in reducing his maintenance obligation by only $250 per month. We disagree. In seeking modification of his maintenance obligation, defendant bore the burden of demonstrating a substantial change in circumstances (see, Domestic Relations Law § 236 [B] [9] [b]; Chisholm v Chisholm, 138 AD2d 829, 830). “Determining whether a substantial change has occurred and the extent of relief occasioned by such a change are matters addressed to the discretion of the trial court, with each case turning on its particular facts” (Chisholm v Chisholm, supra, at 830). The court properly exercised its discretion in determining that the decline in income from defendant’s law practice constituted a substantial change in circumstances warranting the reduction of defendant’s maintenance obligation by $250 per month. The court also properly exercised its discretion in ordering that the reduction be effective from the date of its decision rather than the date of defendant’s application therefor (see, Kelly v Kelly, 262 AD2d 944). (Appeal from Order of Supreme Court, Seneca County, Harvey, J. — Matrimonial.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Law-ton, JJ.